                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 PMP CORP. 401(K) PROFIT SHARING
 PLAN,
       Plaintiffs,
                                                       No. 3:17-cv-01085 (VAB)
        v.

 LESLIE KINGRASAPHONE, et al.,
      Defendants.



                         FINAL ORDER AND JUDGMENT ORDER

       Plaintiff PMP Corporation 401(K) Profit Sharing Plan (the “PMP Plan” or the “Plan”),

having filed a Complaint dated June 28, 2017, for an interpleader under 28 U.S.C. § 1335; and

       This Court having entered an Order, dated July 11, 2017, accepting the interpleader and

restraining the Defendants from, inter alia, pursuing other claims and actions against Plaintiff

with respect to the Plan; and

       Judgment upon default having bene entered against Defendants Kaiyavong B. Keola,

Khamfong Keola, Angela Keola, and Leslie Kingrasaphone by Order dated August 29, 2019; and

       The PMP Plan having filed a Motion, dated March 26, 2021, for Final Order and

Judgment (the “Motion”), accompanied by a Declaration of Peter Kellogg; and

       The PMP Plan having filed a Proposed Plan of Distribution, based upon what it

understands to be the agreement of the remaining Defendants, and no party having objected

thereto; and

       The PMP Plan having deposited the funds held by the PMP Plan in the account for

Boumny Keola, deceased with the Court Registry; and




                                                 1
       The Court, having reviewed the Interpleader Complaint, the Motion, the Affidavit of

Peter Kellogg, Administrator of the PMP Plan (the “Kellogg Affidavit”), and the Proposed Plan

of Distribution, the prior proceedings in this action, and finding that the relief sought in the

Motion is appropriate and proper;

       NOW, THEREFORE, the Court hereby finds and orders as follows:

       1. The Court confirms that the Plaintiff has properly set forth a cause of action for

           Interpleader, under 28 U.S.C. § 1335.

       2. The Court accepts that the deposit of funds with the Court’s Registry by the PMP

           Plan, and finds that this constitutes a full distribution and dispersal of all funds held

           by the Plaintiff for the benefit of Boumny Keola.

       3. The Court further accepts the Proposed Plan of Distribution submitted in this matter.

           See ECF No. 96-1.

       4. The Court hereby grants the Plaintiff injunctive relief, under 28 U.S.C.A. § 2361,

           permanently restraining and enjoining each of the Defendants from instituting or

           proceeding with any action against the PMP Plan for the recovery of the benefits

           under the PMP Plan, or for declaratory relief.

       5. The Court further permanently restrains and enjoins each Defendant from pursuing

           any other actions or claims against any party concerning or relating to the PMP Plan.

       6. The Court further Orders that the PMP Plan, its Adminstrator, and all related parties,

           are hereby fully and finally discharged from any and all liability to any persons

           (including but not limited to the Defendants, the heirs or assigns of Boumny Keola, or

           any other persons or entities which claim any right or interest with respect to Boumny




                                                  2
   Keola) which directly or indirectly arise from or relate to any benefits or proceeds

   held for Boumny Keola by the PMP Plan.

SO ORDERED at Bridgeport, Connecticut, this 12th day of July, 2021.

                                                      /s/ Victor A. Bolden
                                                    Victor A. Bolden
                                                    United States District Judge




                                        3
